Lacombe, Circuit Judge.
I do not find any difficulty in interpreting paragraphs 348 and 414. Reading them together, they seem to provide that cotton cloth shall pay a certain rate of duty when it contains an admixture of silk, but, if that admixture of silk is present to such an extent that it becomes a manufacture of which silk is the component material of chief value, then the rate of duty to be paid by the article is not the one provided by paragraph 348, but is that provided by paragraph 414. I shall therefore affirm the decision of the board of appraisers.